Citation Nr: 1121808	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-31 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran provided a new address as of July 2010.  Any further communication with the Veteran should be made through this address.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran states that he was first diagnosed with sleep apnea in December 2002, after presenting at the San Juan VA hospital with complaints of chest pain.  He contends that he first had symptoms of sleep apnea during service and that he was misdiagnosed at that time.  The Veteran believes that his current sleep apnea is related to service, to include frequent shift rotations during his last two years on active duty.  See January 2010 statement.  

Further development is necessary for a fair adjudication of this claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Specifically, VA treatment records dated in May 2003 and March 2009 reflect a diagnosis and treatment for sleep apnea.  However, the December 2002 treatment record during which the Veteran was first diagnosed is not in the claims file.  The RO also referred to additional records that are not in the claims file, including a June 24, 2002 treatment record and a February 4, 2003 sleep study.  As such, all outstanding VA treatment records should be obtained and associated with the claims.  Additionally, the Veteran should be offered the opportunity to provide any further evidence of treatment for symptoms of sleep apnea since service.

The Board notes that the Veteran is competent to testify to observable symptoms of sleep apnea, to include a lack of such symptoms prior to service and continuous symptoms since service.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, he is not competent to diagnose sleep apnea or to render an opinion as to its etiology.  Rather, these questions require specialized knowledge, training, or experience due to the complex nature of this disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

VA's duty to assist requires that a VA examination be provided where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with service or with another service-connected disability; but (4) insufficient competent medical evidence in the claims file to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In this case, the Veteran's service treatment records reflect treatment for awaking from sleep with chills in October 1989, with a diagnosis of viral syndrome with chills.  In February 1989, he complained of difficulty breathing, chest pain, and nasal congestion.  A sinus series was negative and electrocardiogram (EKG) was normal.  The Veteran again complained of these symptoms in February 1991, and he was diagnosed with multi-symptom chest pain.  As noted above, the Veteran contends that his symptoms of sleep apnea, including possibly chest pain, began during the last two years of service, and he was discharged in November 1991.  Further, the Veteran has referred to unidentified evidence from "the medical community" in support of his claim that his current sleep apnea is related to service.  See January 2010 statement.  

In determining whether a VA examination is necessary, the requirement of an "indication" that the claimed disability or symptoms "may be associated" with the in-service injury establishes a "low threshold."  Types of such evidence include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009) (finding that the "low threshold" was satisfied by the claimant's statements that his disabilities began in 1980 and that he received treatment at a VA hospital).  The Board finds that this low threshold has been met under the circumstances of this case.

Accordingly, upon remand, after all pertinent, available treatment records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of his current sleep apnea.  All lay and medical evidence should be considered, and complete rationale must be provided for any opinion.
 
Development and adjudication upon remand should reflect consideration of the competency and sufficiency of certain lay evidence.  The Board and the agency of original jurisdiction (AOJ), as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any providers who have treated him since separation from service for any symptoms of sleep apnea, and to complete an Authorization and Consent to Release Information to VA form (VA Form 21-4142) for each non-VA provider.  After obtaining any necessary authorizations, request copies of any outstanding treatment records.  In particular, all outstanding treatment records should be requested from the San Juan VA facilities, including but not limited to a June 24, 2002 treatment record, emergency treatment records dated in December 2002, a February 4, 2003 sleep study, and any records dated since March 2009.  All records received must be associated with the claims file.  If any records cannot be obtained, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

2.  After completing the above-described development, schedule the Veteran for a VA examination to determine the nature and etiology of his current sleep apnea.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (probably of 50 percent or more) that the Veteran's current sleep apnea was incurred or aggravated as a result of any incident, injury, or disease during service.  A complete rationale must be provided, with consideration of all lay and medical evidence of record.  If the requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case that addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



